Citation Nr: 0610312	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  98-02 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic lung 
disorder.  

2.  Entitlement to an increased rating for duodenal ulcer, 
with hiatal hernia, status post cholecystectomy and irritable 
bowel syndrome, currently evaluated as 20 percent disabling 
(gastrointestinal disorder).  

3.  Entitlement to an initial evaluation in excess of a 10 
percent rating for allergic rhinitis.  

4.  Entitlement to an increased rating for nephrolithiasis 
(kidney stones), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from July 1984 to August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 1995, July 1996 and March 1997 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, as well as a December 2004 
decision of the VA RO in San Juan, the Commonwealth of Puerto 
Rico.  

In December 1999, the appeal was transferred to the San Juan, 
Puerto Rico VA RO after receipt of notice of the veteran's 
relocation to that area.  

Claims for increased ratings for migraine headaches, 
currently evaluated as 30 percent disabling, depressive 
reaction, currently evaluated as 50 percent disabling, and a 
lumbosacral strain, currently evaluated as 10 percent 
disabling, as well as a claim for entitlement to a total 
rating for compensation purposes based on unemployability due 
to service-connected disability, were denied in an August 
2000 RO decision.  These matters are not before the Board.  


FINDINGS OF FACT

1.  A chronic lung disorder was not incurred in, or 
aggravated by, active service, and sarcoidosis may not be 
presumed to have been incurred in active service.  

2.  Service-connected duodenal ulcer, with hiatal hernia, 
status post cholecystectomy and irritable bowel syndrome, is 
characterized by evidence indicating no more than moderate 
disability, with complaints of daily nausea, but no objective 
evidence of impairment of health manifested by anemia and 
weight loss, or more than two or three incapacitating 
episodes per year requiring actual bed rest and treatment by 
a physician.  

3.  For all periods of the appeal, service-connected allergic 
rhinitis is characterized by evidence indicating no moderate 
crusting, no ozena, no atrophic changes, and no nasal polyps.  

4.  Service-connected nephrolithiasis is characterized by 
evidence indicating a low calcium diet, the use of 
prescription drugs, but no invasive or non-invasive 
procedures, no frequent attacks of colic requiring catheter 
drainage, no pyonephrosis, and no impairment of kidney 
function or renal failure.  


CONCLUSIONS OF LAW  

1.  The criteria for the establishment of service connection 
for a lung disorder, to include sarcoidosis, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.  The criteria for an evaluation in excess of 20 percent 
for duodenal ulcer, with hiatal hernia, status post 
cholecystectomy and irritable bowel syndrome, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.114, Diagnostic Code 7305 (2005).  

3.  The criteria for an initial rating in excess of 10 
percent for allergic rhinitis are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 
6501 (1996) and Diagnostic Code 6522 (2005).  

4.  With application of the benefit of the doubt provision, 
the criteria for no more than a 30 percent disability 
evaluation for nephrolithiasis, kidney stones, are met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, Part 4, § 4.115b, 
Diagnostic Codes 7508, 7509 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the service connection for a lung disorder, as well as her 
claims for increased ratings for duodenal ulcer, with hiatal 
hernia, status post cholecystectomy and irritable bowel 
syndrome, currently evaluated as 20 percent disabling, 
entitlement to an initial evaluation in excess of a 10 
percent rating for allergic rhinitis, and entitlement to an 
increased rating for nephrolithiasis, currently evaluated as 
10 percent disabling; the evidence that would be necessary to 
substantiate the claims on appeal; and whether these claims 
have been fully developed in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
(i.e., that of the RO) on a claim for VA benefits.  In 
Pelegrini, it was also observed that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.  

Notice of the VCAA was provided to the veteran regarding her 
claim of service connection for a lung disorder in September 
2004, prior to the initial denial of the veteran's claim in a 
December 2004 RO decision.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met as to 
the claim of service connection for a lung disorder.  

The veteran's July 1995 claim for an increased rating for 
duodenal ulcer, with hiatal hernia, status post 
cholecystectomy and irritable bowel syndrome, currently 
evaluated as 20 percent disabling, and her September 1990 
claim for an initial evaluation in excess of a 10 percent 
rating for allergic rhinitis, as well as her July 1995 claim 
for an increased rating for nephrolithiasis, currently 
evaluated as 10 percent disabling, arose prior to the 
enactment of VCAA in November 2000.  These claims were denied 
in RO decisions of June 1995, July 1996 and March 1997, 
respectively, prior to the VCAA.  Statements of the Case 
(SOC's) were issued in February 1997 and February 1998, as 
well as SSOC's of January 1998 and November 1999.  Notice of 
VCAA was issued in November 2003, and the claims for 
increased ratings and an increased initial rating were 
readjudicated in a September 2005 SSOC.  

While the VCAA notice was issued after the initial 
adjudications of these claims, as noted above, the VCAA was 
not enacted until November 2000.  Additionally, the November 
2003 VCAA notice was reiterated in the SSOC of September 
2005.  As such, any defect with respect to the timing of the 
VCAA notice, as to the claims for increased ratings and an 
initial increased rating on appeal, was harmless error for 
the additional reasons specified below.  

The veteran has also been provided with every opportunity to 
submit evidence and argument in support of her claims for 
increased ratings and an increased initial rating on appeal, 
and to respond to VA notices, and she has submitted 
correspondence.  The veteran was afforded all appropriate VA 
examinations in October 1995 June 1998 and December 2003.  
All identified records have been obtained, and no further 
development is indicated.  

The furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
her claims for increased ratings and an increased initial 
rating.  Id., at 121.  Therefore, with respect to the timing 
requirement for the VCAA notice as to these claims, the Board 
concludes that to there is no prejudice to the veteran in 
deciding these claims at this time.  Furthermore, neither the 
veteran nor her representative has argued that to decide the 
claims for increased ratings and for an initial increased 
rating at this time would be prejudicial to the veteran.  

As to all of the claims on appeal, VA has also complied with 
the purpose of the notice requirement of the VCAA, and there 
is no further available evidence which would substantiate the 
claim adjudicated on the merits on appeal.  See 38 U.S.C.A. 
§ 5103(b) (Providing in substance that after advisement to 
the claimant under the VCAA of any information which was not 
previously provided, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application); PVA v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  All VA treatment records 
were obtained, and the veteran has not identified any private 
treatment records.  

The Board concludes that VA has satisfied its duties to 
inform and assist the veteran at every stage of this appeal 
as to the claims on appeal.  Given the development undertaken 
by the RO-particularly, the VA examinations and medical 
opinion statements obtained in February, March and April 
2003-and the fact that the veteran has pointed to no other 
pertinent evidence which has not already been requested and 
obtained, the Board finds that the record is ready for 
appellate review as to each of the claims on appeal.  

The Merits of the Service Connection Claim

The veteran argues that she has a current chronic lung 
disorder which is the result of her active military service, 
to include as a result of her claimed exposure to old 
buildings while in service-and the asbestosis products she 
presumes were contained in those old buildings.  Having 
carefully considered this claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim for 
service connection for a lung disorder, to include 
sarcoidosis, claimed as due to alleged exposure to asbestos.  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Certain diseases are presumed to be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  If not shown in 
service, service connection may be granted for sarcoidosis if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This does not 
mean that any manifestation in service will permit service 
connection: to show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a lay person's observations is competent.  See Savage, 
10 Vet. App. at 495-97.

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran herself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.  

The instant claim of service connection fails all three 
elements of a claim of service connection enumerated by the 
United States Court of Appeals for Veterans Claims (Court) in 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The evidence 
of record shows no current lung disability, no incident or 
injury in service regarding lung disability, and no medical 
nexus evidence favorable to the veteran's claim.  

Service medical records show no lung abnormality or lung 
disease on numerous examinations throughout the veteran's 
service from July 1984 to August 1990.  Chest X-ray studies 
of September 1986 are negative for any lung abnormality.  The 
veteran was seen in December 1986 and March 1987 for chest 
and rib pain, diagnosed as costochondritis.  A lung disorder 
was neither reported nor noted on examinations at those 
times.  A September 1987 physical examination report is 
negative for any lung complaint or abnormality.  In February 
1988, and in March and April 1989, the veteran was seen for 
bronchitis.  Lung disorders were neither reported nor found 
on examinations at those times.  The veteran's separation 
from service was effective in August 1990.  

Service medical records also include an administrative 
document dated December 21, 1987.  The veteran placed a hand-
written circle around the word "no" (in lieu of the word, 
"yes") on a signed document indicating three things: (1) 
that she had never been exposed to asbestos, (2) that she had 
not been exposed to asbestos prior to service, and (3) that 
she had not been exposed to asbestos since entering military 
service.  The report also indicates that the veteran was not 
recommended for placement into the asbestos medical 
surveillance program.  The remainder of her service medical 
records are silent for any reference to asbestos or any lung 
complaints or abnormality.  

Similarly, the post-service medical evidence fails to show a 
medical diagnosis of a current lung disorder on repeated VA 
examinations.  Although a diagnosis of sarcoidosis was, at 
one time in 2003, considered as a possible diagnosis, it was 
soon thereafter ruled out upon further lung testing.  

No lung abnormality was reported or found on VA examination 
in April 1990.  

VA treatment records of January and February 2003 include X-
ray studies which were initially interpreted as a 
"differential diagnosis" of sarcoidosis, histoplasmosis, 
silicosis in the proper clinical setting, versus residual 
small airways disease-pending additional testing.  See 
computerized tomography (CT) scan of January 13, 2003.  Chest 
X-ray studies of February 13, 2003 including notation of the 
veteran's reported history of mediastinal lymphadenopathies, 
rule out sarcoidosis.  Further testing was performed later in 
February 2003 and was negative for any lung disorder.  On VA 
examination on February 21, 2003 the veteran reported a 
family history of asthma, and admitted that she smoked 
cigarettes daily.  The lungs were clear to auscultation, 
without wheezing, rales or rhonchi.  Pulmonary function 
testing was negative as well.  

In February 2003, a VA examiner reviewed the veteran's case 
and gave the opinion that the, "probability of sarcoidosis 
is less likely," since her pulmonary function testing 
results were not suggestive of lung disease.  Instead, the 
examiner reported that the veteran's symptoms were suggestive 
of her poor physical condition, for which an exercise program 
and weight loss was recommended.  The veteran was also 
advised to quit smoking cigarettes.  

Upon further VA pulmonary testing in April 2003, another VA 
examiner similarly determined that the veteran had no 
apparent lung sarcoidosis, and that her symptoms of shortness 
of breath were most probably due to her poor physical 
condition and overweight status.  

The veteran was examined by a VA pneumologist in June 2003, 
who concurred with the above medical conclusions, 
specifically finding that there was no objective evidence of 
lung disease.  No further testing or clinical management was 
recommended given the negative findings.  

No medical evidence of record shows a current lung disorder.  

With no demonstration of a current lung disorder, further 
consideration of claimed asbestos exposure at this time is of 
no relevance to the case.  It is well established VA law that 
in the absence of any competent evidence of a current 
disability or diagnosis, there is no basis to find 
entitlement to service connection in the first instance.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (Table)].  With no evidence of a 
current lung disorder, the analysis need go no further.  

The Board finds that the February 2003, April 2003 and June 
2003 VA medical opinions, all of which demonstrate that the 
veteran has no current lung disorder, including no 
sarcoidosis, is of great probative value, even in light of 
the earlier January and February 2003 preliminary impressions 
that the veteran might have sarcoidosis or some other lung 
abnormality, so as to warrant the denial of the claim based 
upon a preponderance of the evidence.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992));  See also, Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The claim is denied.   

The Merits of the Claims for Increased Ratings

The veteran contends that her service-connected duodenal 
ulcer, with hiatal hernia, status post cholecystectomy and 
irritable bowel syndrome, is more severe than that which is 
contemplated by the current 20 percent disability evaluation, 
that her allergic rhinitis is more severe than that which is 
contemplated by an initial 10 percent disability evaluation, 
and that her nephrolithiasis is more severe than that 
contemplated by a 10 percent disability evaluation.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Words such as "severe," "moderate," and "mild" are not 
defined in the VA Schedule for Rating Disabilities. It should 
also be noted that use of similarly descriptive terminology 
by medical professionals, although evidence to be considered 
by the Board, is not dispositive of an issue. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence-to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.  

Duodenal Ulcer, with Hiatal Hernia, Status Post 
Cholecystectomy, and Irritable Bowel Syndrome  

The veteran's gastrointestinal disorder is currently rated as 
20 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7305.  A 20 percent rating requires medical evidence of 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or recurring episodes 
with moderate manifestations.  To warrant a 40 percent 
rating, the evidence must demonstrate moderately severe 
symptoms of impairment manifested by weight loss and anemia; 
or recurrent incapacitating episodes averaging ten days or 
more in duration at least four or more times per year.  For a 
60 percent rating to be assigned, the evidence must show 
severe ulcer, only partially relieved by standard therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health. 38 C.F.R. § 4.114, Diagnostic 
Code 7305.  

Diagnostic Code 7346 includes the rating criteria for hiatal 
hernia. Pursuant to Diagnostic Code 7346, a 60 percent rating 
is warranted where the evidence shows symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or where the evidence shows other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is warranted where the evidence shows 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

Incapacitating episodes are defined, by analogous application 
of Note (2), Diagnostic Code 7345, which requires, "a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician."  38 C.F.R. § 4.114, Note (2), 
Diagnostic Code 7345.  

Effective July 2, 2001, VA amended the regulation governing 
ratings of digestive system and liver disabilities, which 
include Diagnostic Codes 7311 to 3754.  See 66 Fed. Reg. 
29,486-489 (May 31, 2001).  Specifically, VA amended 38 
C.F.R. § 4.112, revised Diagnostic Codes 7311, 7312, 7343, 
7344 and 7345, removed Diagnostic Code 7313, and added 
Diagnostic Codes 7351 and 7354.  The changes do not directly 
affect the claim on appeal, as the amendment altered the 
language of 38 C.F.R. § 4.112, pertinent only with regard to 
where it discusses weight loss.  However, as discussed below, 
any weight loss associated with the veteran's digestive 
system disability is not significant in terms of how it 
affects the evaluation to be assigned the disability 
presently at issue. Therefore, neither version of that 
regulation is more favorable to the veteran.  Under the 
former version of the regulation, weight loss was deemed 
important where there was an appreciable loss sustained over 
a period of time, as opposed to minor weight loss or a 
greater loss for a brief period of time. 38 C.F.R. § 4.112 
(2000).  Under the revised version of the regulation, the 
terms "substantial weight loss," "minor weight," "inability 
to gain weight," and "baseline weight" are defined. 38 C.F.R. 
§ 4.112.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition. Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14. 38 
C.F.R. § 4.113.  Ratings under Diagnostic Codes 7301 through 
7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will 
not be combined with each other.  A single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation. 38 C.F.R. § 4.114.  

The medical evidence of record demonstrates that the 
veteran's gastrointestinal disorder does not meet the 
criteria for an evaluation in excess of 20 percent under all 
applicable Diagnostic Codes, primarily for a lack of any 
demonstrable incapacitating episodes and any impairment of 
health, such as anemia or weight loss.  VA examinations of 
October 1995 and June 1998, as with VA treatment records of 
the same period, found the veteran only to have 
midepigastrium tenderness, with her only other complaints 
regarding pain associated with service-connected kidney 
stones-symptoms not for consideration here.  38 C.F.R. 
§ 4.14. 

On these earlier VA examinations, as well as on most recent 
VA examination in December 2003, the veteran denied any 
weight loss, admitting to some weight gain of approximately 
20 pounds.  In December 2003, she complained of daily heart 
burn following meals, but these symptoms were relieved by her 
use of Zantac over-the-counter medication.  She also 
restricts her diet so as to avoid citric and spicy foods.  
The veteran denied any vomiting, hematemesis or melena, 
diarrhea or recent treatment.  Her physical examination was 
essentially unremarkable.  Significantly, there were no signs 
of anemia or impairment of health.  The diagnosis was 
gastroesophageal reflux disease (GERD) and duodenal ulcer 
disease.  VA treatment records for this period of the appeal 
show only infrequent complaints of epigastric upset, noted 
primarily during treatment for other disabilities.  

The objective medical evidence demonstrates no more than 
moderate disability, with complaints of daily nausea-
relieved by Zantac medication, with no objective evidence of 
impairment of health manifested by anemia and weight loss, or 
more than two or three incapacitating episodes per year 
requiring actual bed rest and treatment by a physician.  
Accordingly, the claim for an evaluation in excess of 20 
percent is denied.  

The Board has also considered rating the appellant's service-
connected disability under a different Diagnostic Codes, but 
finds none that may be assigned on the facts of record or 
which would avail the appellant of a higher disability 
rating.  The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology. Any change 
in a Diagnostic Code by a VA adjudicator must be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

There is no indication of record that the appellant's 
gastrointestinal disorder is productive of: stricture of the 
esophagus (diagnostic code 7203); adhesions of the peritoneum 
(diagnostic code 7301); marginal gastrojejunal ulcer (7306); 
hypertrophic gastritis identified by gastroscope (diagnostic 
code 7307); or postgastrectomy syndromes (diagnostic code 
7308). 38 C.F.R. § 4.114. Should the appellant's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.  There is no basis for 
assignment of an evaluation other than those noted above.  

Allergic Rhinitis

The June 1995 VA RO decision granted a claim of service 
connection for allergic rhinitis, and the RO assigned an 
initial 10 percent disability evaluation (effective from 
September 1, 1990).  The veteran is appealing the original 
assignment of a 10 percent evaluation following an award of 
service connection for allergic rhinitis, on continuous 
appeal of a September 1990 claim.  As such, the severity of 
the disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

As for rating criteria effective before October 7, 1996, a 10 
percent rating is warranted for definite atrophy of 
intranasal structure and moderate secretion.  A 30 percent 
rating is warranted for moderate crusting and ozena, atrophic 
changes. 38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).  

The rating criteria for the respiratory system were revised 
effective October 7, 1996. See 61 Fed. Reg. 46720 (September 
5, 1996). Under the Rating Schedule as currently in effect, 
allergic or vasomotor rhinitis is rated under Diagnostic Code 
6522.  Under that code, rhinitis without polyps, but with 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side, warrants a 10 
percent rating. 38 C.F.R. § 4.97, Diagnostic Code 6522. 
Rhinitis with polyps warrants a 30 percent rating. Id.  

A sinus disorder was not found on VA examination in October 
and November 1990, and her complaints of daily headaches were 
described as coming from the back of her head, not her 
sinuses.  On VA examination in August 1993 notation was made 
that her symptoms were relieved by use of Seldane medication.  
VA treatment records of 1995 and 1996 show complaints of 
chronic nasal blockage and sinusitis, status post nasal 
surgery in June 1995 for the correction of a deviated nasal 
septum.  On VA examination in October 1995, the veteran 
reported no nasal discharge and no post nasal drip.  An 
examination of the nasal passages revealed minimal crusts, no 
polyps, and an otherwise normal examination.  The veteran was 
seen in September 1997 for complaints of nasal congestion and 
sinusitis.  On VA examination in June 1998, she reported a 
history of acute sinusitis lasting from two to three weeks 
every one to three months.  On examination, the veteran had a 
healthy nasal mucosa, with slight purulent discharge from the 
right middle meatus, and pain over the right frontal area.  
The diagnosis of chronic sinusitis.  

On most recent VA examination in December 2003, there were 
normal nasal mucosa, with no paleness or engorgement of the 
turbinates, and the septum was in the midline.  There was no 
tenderness or purulent discharge or crusting.  The diagnosis 
was, "normal nasal exam[ination]...minimal maxillary 
sinusitis."  

For the period of time prior to October 7, 1996, the medical 
evidence of record demonstrates that the appellant had no 
moderate crusting, ozena, or atrophic changes-the criteria 
for a 20 percent evaluation at 38 C.F.R. § 4.97, Diagnostic 
Code 6501 (1996).  The medical evidence from October 7, 1996 
shows that the veteran does not have more than very 
occasional crusting, and she has never been found to have any 
ozena or anosmia.  Therefore, an increased evaluation is not 
warranted under the provisions of Diagnostic Code 6522 
effective prior to October 7, 1996.  

From October 7, 1996, the appellant is not clinically shown 
to have any polyps.  Rather, the medical evidence, on whole, 
depicts a clinical picture which does not exceed the criteria 
for a 10 percent rating under Diagnostic Code 6522: The 
veteran is shown to experienced no more than blockage to the 
degree that there is total obstruction of one side or greater 
than 50 percent blockage on both sides-the criteria for the 
current 10 percent rating.  That is, with no showing of any 
polyps, the criteria for an evaluation in excess of 10 
percent are not met under Diagnostic Code 6522.  

In light of the service medical records and VA examination 
reports that included findings of a deviated septum, the 
Board has also considered the regulatory provisions relating 
to that condition.  However, both prior to October 7, 1996, 
and thereafter, no more than a 10 percent disability rating 
is available.  That is, under both the former and amended 
versions of Diagnostic Code 6502, a maximum 10 percent rating 
is warranted for traumatic deviation of the nasal septum.  
Thus, neither the former version nor the current version of 
Diagnostic Code 6502 can be used to assign a greater 
evaluation.  The claim for an initial evaluation in excess of 
10 percent for allergic rhinitis is denied, as a 
preponderance of the evidence of record is against the claim.  

Kidney Stones

The veteran is currently assigned a 10 percent disability 
rating for kidney stones under the provisions of 38 C.F.R. § 
4.115b, Diagnostic Code 7508.  Diagnostic Code 7508 provides 
that nephrolithiasis may also be rated, by analogy, as 
hydronephrosis, under Diagnostic Code 7509.  

Diagnostic Code 7508, the Rating Schedule for 
nephrolithiasis, indicates that kidney disorders should be 
rated as hydronephrosis, except for recurrent stone formation 
requiring one or more of the following: (1) diet therapy; (2) 
drug therapy; (3) or invasive or non-invasive procedures more 
than two times per year.  If any of the above-stated 
requirements are met, a 30 percent disability rating is 
assigned.  See 38 C.F.R. § 4.115b, Diagnostic Code 7508.  No 
greater evaluation is available under Diagnostic Code 7508, 
short of a finding of hydronephrosis.  

Diagnostic Code 7509, the Rating Schedule for hydronephrosis, 
assigns a 10 percent disability rating for disorders with 
only an occasional attack of colic, not infected and not 
requiring catheter drainage.  A 20 percent disability rating 
is assigned for frequent attacks of colic, requiring catheter 
drainage. A 30 percent disability rating is assigned for 
frequent attacks of colic with infection (pyonephrosis), 
kidney function impaired.  Severe hydronephrosis is rated as 
renal dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic Code 
7509 (2004).  

VA treatment records of 1994 to the present show a distal 
ureteral kidney stone in July 1995, which spontaneously 
passed in August 1995, without subsequent treatment.  A renal 
ultrasound of April 1998 was negative for any renal stones.  
Renal echograms of June 2000 and December 2003 were also 
negative for any renal calculi or stones.  VA treatment 
records dated from August 1995 to the present show no 
treatment for any kidney stone.  On most recent VA 
examination in December 2003, although the veteran reported a 
history of recurrent renal stones, including one year 
earlier, as noted above, VA treatment records for this period 
of time show no such treatment.  At the time of her VA 
examination in December 2003, the veteran reported a history 
of having to follow a low calcium diet.  The veteran had no 
urinary abnormality, dysuria, hesitancy or incontinence.  She 
denied any past history of surgery or acute nephritis.  The 
veteran reported a history of urinary tract infections due to 
calculi, and she indicated that her medications include 
Fluocinolide, Ranitidine and Bupropion.  The physical 
examination was negative.  The diagnosis was kidney stone, 
former uretero vesical calculus, most likely.  

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

With application of the benefit of the doubt provision, the 
evidence is in equipoise as whether the veteran's service-
connected kidney stones require "diet or drug therapy," 
even though the evidence clearly shows no invasive or non-
invasive procedures, and no attacks of colic requiring 
catheter drainage.  Accordingly, a 30 percent evaluation, but 
no more, is warranted under Diagnostic Code 7508 and the 
claim is granted to this extent.  


ORDER

Service connection for a lung disorder, to include 
sarcoidosis, is denied.  

An evaluation in excess of 20 percent for duodenal ulcer, 
with hiatal hernia, status post cholecystectomy and irritable 
bowel syndrome, is denied.  

An initial evaluation in excess of 10 percent for allergic 
rhinitis is denied 

A 30 percent disability evaluation for nephrolithiasis is 
granted.  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


